EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 30 August 2022.
The application has been amended as follows: 
THE ABSTRACT
The abstract of the disclosure has been replaced with the following new version:

 A communication control system for a number of gas compressors where one gas compressor is set as a master gas compressor that controls communication with N slave gas compressors. A cycle of communication with the N slave compressors in N communication sets is defined as a total compressor number communication cycle. In first to Nth communication sets, a first response request is transmitted to each of the first to Nth gas compressors. When a response is received from one of the gas compressors, the system determines that connection with the one gas compressor has succeeded. When no response is received, the system determines that connection has failed. In following communication cycles, a second response request is transmitted to the slave compressors with which communication has succeeded. The first response request is then transmitted to the slave compressors with which the communication connection has failed using a different timing sequence.

IN THE CLAIMS
The following listed claims replace the prior versions in the application:

3. (Currently Amended) The gas compressor according to claim 1, wherein at which the first response request is transmitted to the slave gas compressor, with which the communication connection has failed, is determined by (N-1)(T-1) + n;  wherein N is [[T is a total number of compressor communication cycles, and n is a number of one slave gas compressor of the N slave gas compressors in the communication set 

7. (Currently Amended) The gas compressor according to claim 2, wherein at which the first response request is transmitted to the slave gas compressor, with which the communication connection has failed, is determined by (N-1)(T-1) + n;  wherein N is T is a total number of compressor communication cycles, and n is a number of one slave gas compressor of the N slave gas compressors in the communication set 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746